                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
                                                  271 Cadman Plaza East
                                                  Brooklyn, New York 11201

                                                  March 31, 2020

By ECF and Courtesy Copy by Interoffice Mail (w/ enclosures)

Honorable Rachel P. Kovner
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    Chunn et al. v. Warden Derek Edge, Civil Action No. 20-cv-1590 (Kovner, J.)

Dear Judge Kovner:

        This Office represents Respondent Warden Derek Edge in the above-referenced matter.
Enclosed please find two courtesy copies of Respondent’s Memorandum of Law in Opposition
to Petitioners’ Motion for a Temporary Restraining Order (ECF No. 18), and Declaration of
Associate Warden Milinda King (ECF No. 18-1) with Exhibits 1-3 (ECF No. 18-2).

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:    s/ James R. Cho
                                                  JAMES R. CHO
                                                  Assistant U.S. Attorney
                                                  (718) 254-6519
                                                  james.cho@usdoj.gov

Enclosures

cc:    All Counsel of Record (by ECF) (w/ enclosures)
